DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of the species in figures 3C-3E in the reply filed on August 24, 2020 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 14 and 15 depend directly or indirectly from cancelled claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muise et al. (U.S. 6,637,623).  Muise et al. teaches a build material container (container capable of container material for a printing system) for a three-dimensional printing system, comprising an external casing 2 having an upper surface formed by 6, 10, 12, a lower compartment defined by the lower portion of 4 to receive a build material reservoir 24, at least one load-bearing element 20, and an upper compartment (between 6 and 28) below the upper surface 6, 10, 12, the upper compartment and the lower compartment being separated by a lower surface 28, the at least one load-bearing element being arranged below the lower surface (figure 9), and wherein the upper compartment comprises stiffening members 76 arranged to distribute load received from the upper surface to the at least one load-bearing element, the stiffening members being arranged around an aperture in the lower surface for a channel structure of the build material reservoir, the at least one load-bearing element being arranged to distribute a received load to a base of the build material container (figures 9, 10).

Regarding claim 5, the upper compartment comprises two opposing stiffening members that extend along a width of the upper surface (see elements 42 and 43 in figure 6; the language of claim 5 does not require the stiffening member of claim 4 to be the same stiffening member as introduced in claim 1).
Regarding claim 6, the external casing is formed from corrugated media (see lead line 4 in figure 4).
Regarding claim 9, a build material reservoir is capable of containing a powdered build material.
Regarding claim 12, Muise et al. teaches providing the external casing 2 for the build material container, arranging the build material reservoir within the external casing (figure 10), arranging the at least one load-bearing element around the build material reservoir (figure 10), and arranging a partition 28 above the build material reservoir, the partition comprising the aperture for the channel structure of the build material reservoir (figure 10), the partition being supported upon the at least one load-bearing element.
Regarding claim 18,  Muise teaches a build material container (figure 1) capable of being used for a three-dimensional printing system, comprising an external casing 2 having an upper surface (defined by flaps 6), a lower compartment (below the lower surface of 28) to receive a build material reservoir 24, at least one load-bearing element 20, and an upper compartment (located between the lower surface of 28 and the flaps 6) below the upper surface, the upper compartment and the lower compartment being separated by a lower surface (lower surface of 28), the at least one load-bearing element being arranged below the lower surface (20 is located below 28), and wherein the upper compartment comprises stiffening members (at 76 and including the upper hinged area of 76) arranged to distribute load received from the upper surface to the at least one load-bearing element (since the upper hinged portion of 76 rests directly on the upper edge of the load bearing element downwardly directed force applied to 28 is transmitted to 22 because of the support 22 provides at the lower surface of 28 in the area of the hinge at the top of 76), the stiffening members each comprising sides around and enclosing an open space that separates and spaces apart the upper and lower surfaces of the upper compartment, the stiffening members being arranged around an aperture in the lower surface for a channel structure of the build material reservoir, the at least one load-bearing element being arranged to distribute a received load to a base of the build material container (figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Ouillette (U.S. 2014/0252075). Regarding claim 2, Muise et al. discloses the claimed invention except for the plurality of load bearing elements.  Ouillette teaches that it is known to provide a lower compartment with a plurality of load bearing elements (see elements 252).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with the multiple load bearing elements, as taught by Ouillette, in order to increase the stacking strength of the container.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Ouillette (U.S. 2014/0252075), as applied to claim 2 above, and further in view of Cappels (U.S. 5,730,289). The modified container of Muise et al. discloses the claimed invention except for the plurality of reservoirs.  Cappels teaches that it is known to provide a lower compartment with a plurality of reservoirs (see elements 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Muise et al. with the multiple reservoirs, as taught by Cappels, in order to store different liquids within a single outer container, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Philips et al. (U.S. 2003/0160092) and Ouillette (U.S. 2014/0252075). Muise et al. discloses the claimed invention except for the folded stiffening members and the plurality of load stiffening members.  .
Ouillette teaches that it is known to provide a lower compartment with a plurality of load bearing elements (see elements 252).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Muise et al. with the multiple load bearing elements, as taught by Ouillette, in order to increase the stacking strength of the container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Ouillette (U.S. 2014/0252075). Muise et al. discloses the claimed invention except for the aspiration channel.  Ouillette teaches that it is known to provide a container with an aspiration channel (see elements 342).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with an aspiration channel, as taught by Ouillette, in order to aid in dispensing of the contents.
Regarding claim 8, the reservoir 24 has a deformable structure (flexible body of 24) having an outlet at 25.

Claims 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Philips et al. (U.S. 2003/0160092) and Ouillette (U.S. 2014/0252075).  Regarding claim 10, Muise et al. teaches a kit capable for use in constructing a build material container for a three-dimensional printing system, comprising an outer box 2 having a height, a length and a .
Muise et al. discloses the claimed invention except for the plurality of load bearing elements and the cuboid stiffening members.  Ouillette teaches that it is known to provide a lower compartment with a plurality of load bearing elements (see elements 252).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with the multiple load bearing elements, as taught by Ouillette, in order to increase the stacking strength of the container.
Philips et al. teaches that it is known to provide an upper compartment with folded stiffening members (see elements 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Muise et al. with folded stiffening members, as taught by Philips et al., in order to increase the stacking strength of the container by preventing collapse in the upper compartment.
	Regarding claim 11, the modified stiffening members (32 of Philips et al.) are considered longer than half a width or length of the surface, because the surface has not been defined sufficiently in the claims (any surface can be considered the surface).
.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Belden (U.S. 2,377,604). Regarding claim 16, Muise et al. discloses the claimed invention except for the central load bearing element.  Belden teaches that it is known to provide an integrally formed load bearing element with a central load bearing element (see element 17 of the load bearing element).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with load bearing element being an integrally formed structure that includes a bottom, central load bearing element, as taught by Belden, in order to provide increased protection on all sides including the bottom.
Regarding claim 19, the lower compartment is to receive multiple material reservoirs (capable of receiving multiple reservoirs; multiple reservoirs not positively recited in the claim).  Muise et al. discloses the claimed invention except for the central load bearing element.  Belden teaches that it is known to provide an integrally formed load bearing element with a central load bearing element (see element 17 of the load bearing element).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Muise et al. with load bearing element being an integrally formed structure that includes a bottom, central load bearing element, as taught by Belden, in order to provide increased protection on all sides including the bottom.
 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (U.S. 6,637,623) in view of Philips et al. (U.S. 2003/0160092). Muise et al. discloses the claimed invention .

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. Applicant argues that Muise does not teach “stiffening members arranged to distribute load received from the upper surface to the at least one load-bearing element” “arranged below the lower surface”.  Applicant incorrectly states that previous Office Action considers the upper compartment of Muise to be a plane.  This is incorrect since element 28 is not planar when installed, the upper compartment is not a plane, it is the entire space defined by and between elements 6 and 28.
Applicant states that the flaps 76 simply hang into the lower compartment so they do not distribute load received from the upper surface to the at least one load bearing element.  The examiner disagrees with this position.  Element 20 is considered the at least one lead bearing element which is arranged below the lower surface (the lower surface of the remainder of 28; figure 9).  The upper compartment comprised stiffening members 76 (upper portion of 76 in upper compartment, lower portion of 76 in lower compartment).  The stiffening members 76 (more specifically, the hinge area at the top of 76) being arranged to distribute load received from the upper surface to the at least one load-bearing element.  Since the upper hinged portion of 76 rests directly on the upper edge of the load bearing element (see lead line 22 in figure 9), downwardly directed force applied to 28 is transmitted to 22 because of the support 22 provides at the lower surface of 28 in the area of the hinge at the top of 76.
Applicant argues that Muise does not teach powdered build material.  The examiner disagrees with this position.  Muise teaches that the reservoir can contain paint and then pigment is added thereto (paragraph [0031]).  Paint pigments are in powdered form.
The newly added limitations and claims have been addressed in the claim rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736